IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-0127-14



                            JOHN PETER PULLIS, Appellant

                                             v.

                                 THE STATE OF TEXAS



           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE TENTH COURT OF APPEALS
                           MCLENNAN COUNTY

       P ER C URIAM. M EYERS, J., dissented.

                                      OPINION

       The appellant was convicted of violating a protective order.        Because he had

purportedly been convicted twice before for this same offense, he was convicted of a third-

degree felony. We granted the appellant’s petition for discretionary review in which he

contended that the court of appeals erred to uphold his conviction because one of the prior

convictions lacked finality because it was on appeal, and that, without an allegation of two

valid prior convictions, the indictment against him failed to allege a felony offense and
                                                                                        Pullis — 2

therefore did not confer subject-matter jurisdiction on the district court. The court of appeals

rejected this claim in an unpublished opinion, on two grounds. First, it concluded that the

particular district court in this case had subject-matter jurisdiction over both felony and

misdemeanor cases, by virtue of Section 24.120(b–1) of the Texas Government Code, so that

the State’s pleading invoked its subject-matter jurisdiction whether or not it alleged a felony

offense.1 Second, and in any event, the court of appeals held, the appellant may not raise

such a claim in a motion to quash the indictment.2 Having examined the record and the

briefs, we conclude that our decision to grant discretionary review in this case was

improvident. We therefore dismiss the appellant’s petition for discretionary review.




DELIVERED:                    October 8, 2014
DO NOT PUBLISH




       1

        Pullis v. State, 2014 WL 31423 (Tex. App.—Waco, delivered Jan. 2, 2014), at *1 (citing T EX.
G OV’T C ODE § 24.120(b–1)).
       2

       Id. at *2 (citing State v. Rosenbaum, 910 S.W.2d 934, 948 (Tex. Crim. App. 1994) (dissenting
op. adopted on reh’g)).